Case 1:17-cv-01789-DLC Document 425-3 Filed 09/13/19 Page 1 of 2




                          EXHIBIT C
                                Case 1:17-cv-01789-DLC Document 425-3 Filed 09/13/19 Page 2 of 2


          Summary of Who Produced Avalon Credit Card Documents

                                                                                   Produced by:
                                               AVALON        AVALON FUND AKTIV           FAYYER    PUSTELNIK   OTHERS
SEC Trial Ex. 32 Account Information Sheet                                                                  
SEC Trial Ex. 33 Account Information Sheet                                                                  
SEC Trial Ex. 34 Capital One Statement                                                                      
SEC Trial Ex. 35 Capital One Statements                                                                     
SEC Trial Ex. 36 Capital One Statements                                                                     
SEC Trial Ex. 37 Capital One Statements                                                                     
